NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                          JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 LUIS ROBERTO MARTINEZ,                           No. 08-56083

                Petitioner - Appellant,           D.C. No. 2:05-cv-04057-DSF

   v.
                                                  MEMORANDUM *
 DARREL G. ADAMS, Warden,

                Respondent - Appellee.



                      Appeal from the United States District Court
                         for the Central District of California
                       Dale S. Fischer, District Judge, Presiding

                              Submitted January 11, 2010 **

Before:         BEEZER, TROTT, and BYBEE, Circuit Judges.

        California state prisoner Luis Roberto Martinez appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SM S/Research
       Martinez contends his trial counsel was ineffective for failing to conduct an

adequate investigation and present evidence concerning the defense of third-party

culpability. The record reflects that the state court’s rejection of this claim was

neither contrary to, nor an unreasonable application of, clearly established federal

law. See 28 U.S.C. § 2254(d)(1); Strickland v. Washington, 466 U.S. 668 (1984).

       AFFIRMED.




SMS/Research                               2                                     08-56083